In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1287V
                                     Filed: October 5, 2018
                                         UNPUBLISHED


    BARBARA M. MCDANIEL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria (Td) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 18, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving a tetanus/diphtheria vaccine on November 1,
2016. Petition at 1, ¶¶ 1, 11. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On August 10, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her SIRVA. On October 4, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $173,443.45,

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
representing $107,500.00 for pain and suffering, $1,240.65 for unreimbursable out-of-
pocket expenses, and $64,702.80 for lost wages. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $173,443.45, representing $107,500.00 for pain
and suffering, $1,240.65 for unreimbursable expenses, and $64,702.80 for lost
wages in the form of a check payable to petitioner, Barbara M. McDaniels. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


    BARBARA MCDANIEL,

                          Petitioner,
                                                        No. 17-1287V
          v.                                            Chief Special Master Dorsey
                                                        ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.


                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On August 9, 2018, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury. On August 10, 2018, the Chief Special Master issued a Ruling on

Entitlement adopting respondent’s recommendation.

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$173,443.45. This is comprised of pain and suffering ($107,500.00), unreimbursable out of

pocket expenses ($1,240.65), and lost wages ($64,702.80), and represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.




1
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.


                                                  1
II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $173,443.45 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                             Respectfully submitted,

                                                             JOSEPH H. HUNT
                                                             Assistant Attorney General

                                                             C. SALVATORE D’ALESSIO
                                                             Acting Director
                                                             Torts Branch, Civil Division

                                                             CATHARINE E. REEVES
                                                             Deputy Director
                                                             Torts Branch, Civil Division

                                                             HEATHER PEARLMAN
                                                             Assistant Director
                                                             Torts Branch, Civil Division

                                                             /s/ Adriana Teitel
                                                             ADRIANA TEITEL
                                                             Trial Attorney
                                                             Torts Branch, Civil Division
                                                             U.S. Department of Justice
                                                             P.O. Box 146, Benjamin Franklin Station
                                                             Washington, DC 20044-0146
                                                             Tel: (202) 616-3677


Dated: October 4, 2018




2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.


                                                        2